[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                   FILED
                       FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                         ________________________ ELEVENTH CIRCUIT
                                                            NOVEMBER 20, 2006
                               No. 06-13043                  THOMAS K. KAHN
                           Non-Argument Calendar                 CLERK
                         ________________________

                     D. C. Docket No. 05-23285-CV-CMA

FRANZ A. WAKEFIELD,


                                                          Plaintiff-Appellant,

                                    versus

CORDIS CORPORATION,
A Johnson & Johnson Co.,

                                                          Defendant-Appellee.


                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                             (November 20, 2006)

Before BIRCH, MARCUS and PRYOR, Circuit Judges.

PER CURIAM:

     Franz A. Wakefield, proceeding pro se, appeals the denial of his motion for
reconsideration following the dismissal of his Title VII action against his

employer, Cordis Corporation (Cordis”). We affirm.

                                I. BACKGROUND

      Wakefield was employed as an engineer by Cordis until March 11, 2002,

about two years after he graduated from college. On March 7, 2003, Wakefield

filed a complaint with the Florida Commission on Human Relations (“FCHR”) that

Cordis discriminated against him on account of race. On January 6, 2004, the

FCHR determined that it did not have jurisdiction over Wakefield’s complaint

because Wakefield had signed a separation agreement that released all claims

against Cordis. Wakefield appealed to an administrative law judge who dismissed

Wakefield’s complaint on May 12, 2004. Wakefield then appealed this

determination through the Florida court system and on May 26, 2005, the Florida

Supreme Court denied his petition for a writ of mandamus to reinstate his

complaint.

      On December 22, 2005, Wakefield filed this action in the district court and

complained of racial discrimination. Wakefield requested over one billion dollars

in damages. He alleged that Cordis created a hostile work environment on account

of his race and retaliated against him because he complained internally. Wakefield

alleged numerous acts on the part of Cordis, including filing patent applications for



                                          2
two of his inventions without giving him credit.

      Cordis moved to dismiss the complaint based on the statute of limitations

and Wakefield’s failure to obtain a “right-to-sue” letter from the Equal

Employment Opportunity Commission (“EEOC”). The district court treated the

motion to dismiss as a motion for summary judgment and ordered Wakefield to

produce a “right-to-sue” letter. Wakefield argued that the determination of the

FCHR that it lacked jurisdiction over his complaint constituted a “right-to-sue”

letter. The district court granted summary judgment for Cordis on the ground that,

even if the FCHR determination constituted a “right-to-sue” letter, Wakefield filed

his federal complaint more than 90 days after this determination issued. See 42

U.S.C. § 2000e-5(f)(1).

      Wakefield filed a motion for reconsideration and alleged that his failure to

bring his action in a timely fashion was the fault of Cordis, the FCHR, and the

EEOC. The district court construed Wakefield’s motion as a request for equitable

tolling. The district court determined that Wakefield did not meet the requirements

for the extraordinary remedy of equitable tolling and denied the motion for

reconsideration.

                          II. STANDARD OF REVIEW

      We review a denial of a motion for reconsideration for abuse of discretion.



                                          3
Cliff v. Payco Gen. Am. Credits, Inc., 363 F.3d 1113, 1121 (11th Cir. 2004).

                                  III. DISCUSSION

      Wakefield makes two arguments that the district court abused its discretion

in denying his motion for reconsideration. First, Wakefield argues he is entitled to

equitable tolling of the 300-day period to request a “right-to-sue” letter from the

EEOC. Second, Wakefield argues that he is entitled to equitable tolling of the 90-

day period he had to file suit after receiving a “right-to-sue” letter. Wakefield

argues that he should be granted equitable tolling because (1) he did not discover

Cordis’s alleged discriminatory appropriation of his patents until April and

November of 2004; (2) the FCHR gave him inadequate notice of his rights and did

not dual-file his charge with the EEOC; and (3) he was litigating in Florida state

court. These arguments fail.

      “[T]he statutory time limits applicable to lawsuits against private employers

under Title VII are subject to equitable tolling.” Irwin v. Dep’t of Veterans

Affairs, 498 U.S. 89, 95 (1990) (footnote omitted). “Under equitable tolling, Title

VII’s statute of limitations period does not start to run until a plaintiff knew or

reasonably should have known that [he] was discriminated against.” Carter v.

West Publ’g Co., 225 F.3d 1258, 1265 (2000). The plaintiff must establish that

tolling is warranted because equitable tolling “is an extraordinary remedy which



                                            4
should be extended only sparingly.” Bost v. Federal Express Corp., 372 F.3d

1233, 1242 (11th Cir. 2004) (quotation omitted). “Equitable tolling is appropriate

when a movant untimely files because of extraordinary circumstances that are both

beyond his control and unavoidable even with diligence.” Sandvik v. United

States, 177 F.3d 1269, 1271 (11th Cir. 1999).

      Wakefield fails to establish that the 300-day period should be tolled.

Because Florida is a deferral state that prohibits discriminatory employment

practices under state law, see E.E.O.C. v. Joe’s Stone Crabs, Inc., 296 F.3d 1265,

1271 (11th Cir. 2002), a claimant must file an employment discrimination charge

with the EEOC within 300 days of the last discriminatory act. See 42 U.S.C. §

2000e-5(e)(1). Wakefield waited more than 300 days after he left Cordis to file a

complaint with the FCHR, so Wakefield’s 300-day window closed before he ever

began to litigate in state court. After that point, Wakefield could not have filed a

charge with the EEOC and anything that the FCHR may have suggested to the

contrary is irrelevant.

      Wakefield says that he learned of the patent “misappropriations” more than a

year before he filed this action in federal court. Assuming without deciding that

Wakefield could have sought a “right-to-sue” letter based on these newly-

discovered alleged discriminatory acts, he had ample time. No act of the FCHR or



                                           5
of Cordis prevented Wakefield from requesting a “right-to-sue” letter within 300

days.

        Wakefield’s argument that the 90-day period for filing his complaint, after

receipt of a “right-to-sue” letter, should be tolled also fails. An employee must file

a Title VII complaint within 90 days of exhausting his administrative remedies and

after receipt of a “right-to-sue” letter from the EEOC. See 42 U.S.C. § 2000e-

5(f)(1); Green v. Union Foundry Co., 281 F.3d 1229, 1233-34 (11th Cir. 2002).

The employee’s right to sue “is limited by the scope of the EEOC investigation

which can reasonably be expected to grow out of the charge of discrimination.”

Gregory v. Ga. Dep’t of Human Res., 355 F.3d 1277, 1280 (11th Cir. 2004)

(quotation omitted). Because allegations of discriminatory acts not encompassed

by an EEOC charge require a new “right-to-sue” letter, see id. at 1279-80,

Wakefield’s discovery of the patents in 2004 does not help his equitable tolling

argument. The Notice of Determination of the FCHR, which the district court

assumed, arguendo, functioned as Wakefield’s “right-to-sue” letter, arose from

Wakefield’s discrimination complaint with the FCHR in March of 2003, before the

patent applications were granted. Even if we were to assume that Wakefield had a

right to sue, his allegations concerning the patents would be outside the scope of

this right to sue. See Gregory, 355 F.3d at 1279-80. As a result, the alleged patent



                                           6
“thefts” do not support equitable tolling of Wakefield’s Title VII claim.

      There is no evidence that the FCHR or the EEOC did anything to discourage

Wakefield from bringing a prompt suit in federal court after he received the

purported “right-to-sue” letter. The Notice of Determination stated that

Wakefield’s discrimination claim was denied because of the existence of his

settlement agreement, outlined the procedures to seek review of the order, and

suggested that Wakefield seek legal counsel. That Wakefield sought review of the

Notice of Determination in Florida state court instead of filing a complaint under

Title VII in federal court does not give him grounds for equitable tolling.

      We are mindful that “procedural requirements established by Congress for

gaining access to the federal courts are not to be disregarded by courts out of a

vague sympathy for particular litigants.” Baldwin County Welcome Center v.

Brown, 466 U.S. 147, 152 (1984). Wakefield failed to act with due diligence and

file his action with the EEOC within the 300-day statute of limitations or file his

federal claim within 90 days of any purported “right-to-sue” letter. The district

court did not abuse its discretion by denying Wakefield’s motion for

reconsideration.

                                IV. CONCLUSION

      The denial of Wakefield’s motion for reconsideration is AFFIRMED.



                                          7